Citation Nr: 0628387	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs (VA) purposes. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1966 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that the veteran was not 
competent to handle disbursement of funds.


FINDING OF FACT

It is not shown by clear and convincing medical evidence that 
the veteran lacks the mental capacity to contract or manage 
his own affairs, including the disbursement of funds, without 
limitation.


CONCLUSION OF LAW

The veteran is competent for VA purposes.  38 U.S.C.A.  §§ 
501, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R.  
§§ 3.102, 3.159, 3.353 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran is service connected for post-traumatic stress 
disorder.  In March 2003, the veteran was admitted to a VA 
hospital for polysubstance abuse including mood disorder, 
hallucinations and delusions.  A staff psychiatrist wrote 
that the veteran had been taking cocaine, smoking marijuana 
and drinking alcohol for many years and spent all his money 
on drugs and alcohol.  In his opinion, he was incompetent to 
handle his funds.  Based on his assessment, the RO notified 
the veteran that a finding of incompetency was proposed.  

In June 2003, the veteran was evaluated by another staff 
psychiatrist.  He was noted to be well known to the 
department through multiple admissions for polysubstance 
dependence and coming into the hospital after a binge and 
running out of money.  The veteran was described as 
"notorious" for noncompliance with outpatient treatment.  
The physician concluded that the veteran was incompetent for 
VA purposes.

In August 2003, the RO issued a rating decision determining 
that the veteran was not competent to handle disbursement of 
funds.  In a March 2003 statement, the veteran wrote that he 
disagreed with the rating decision stating that the 
incompetency was based on the hospitalization in March 2003; 
however, since that time he had not had hallucinations or 
suicidal ideations and medication was controlling his 
symptoms.  

In April 2004, the RO was notified that the veteran had been 
incarcerated with a 16 year sentence and a parole eligibility 
date of May 2005.  The RO scheduled the veteran for an 
examination to determine his competency; however, he failed 
to report for the examination.  He later informed VA that 
this was because of his incarceration.

In February 2005, the RO sent the veteran's claims file for 
an assessment of his competency by a physician.  The examiner 
reviewed the claims file, including the records of his 
treatment and noted that in his opinion the veteran was not 
under the influence of heavy drugs such as cocaine, heroin or 
alcohol and he believed that the veteran was competent.  He 
explained that his opinion was based on the veteran's history 
which included numerous hospitalizations for polysubstance 
drug abuse and post-traumatic stress disorder during which 
period he had been found incompetent.  "However, it is clear 
from the history reviewed that the veteran was always 
stabilized, detoxicated, and discharged in a mentally clear 
status."  The examiner noted that in the files were several 
handwritten letters from the veteran appealing his 
incompetency and writing about other matters.  It was his 
opinion that from the sentence construction and the form of 
handwriting, he did not seem to be a well educated man, but 
the content and sentence construction of his letters were 
clearly communicated and made good sense.  He believed that 
the veteran's current mental status should be competent, 
although he admitted that this was a difficult assessment 
without a personal evaluation of the veteran.  

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim 
for restoration of competency.  This is so because the Board 
is taking action favorable to the veteran; a decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993), Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992). 

Legal Criteria and Analysis

Under VA regulations, a mentally incompetent person is one 
who, because of injury or disease, lacks the mental capacity 
to contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).  

Rating agencies are authorized to make official 
determinations of competency and incompetency for the purpose 
of existing laws, VA regulations and VA instructions.  Such 
determinations will be controlling for purposes of direct 
payment of current benefits.  38 C.F.R. § 3.353(b). 

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or  
hospitalization, and the holding of incompetency.  Id.  

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be  
resolved in favor of competency.  38 C.F.R. § 3.353(d); see 
also 38 C.F.R. § 3.102.  

The Board has reviewed the record and finds that there is 
sufficient reasonable doubt in this case concerning the 
veteran's competency so that the presumption of competency is 
not overcome.  Although he has been found incompetent by VA 
physicians while under treatment for polysubstance abuse, as 
the VA physician in February 2005 pointed out, he was always 
stabilized, detoxicated, and discharged in a mentally clear 
status.  As he is presumably still incarcerated, the Board 
may assume the he is not under the influence of the heavy 
drugs which have in the past led to his frequent 
hospitalizations.  Further, based on his more recent 
communications with VA, the February 2005 VA physician found 
the content of the veteran's statements to be evidence of 
competency.  The presumption of competency is not rebutted.  
It is impossible under these circumstances to conclude that 
the evidence "leaves no doubt" about the veteran's 
incompetency.  In view of the foregoing, the Board finds that 
the medical evidence in this case is far from "clear" and 
"convincing" concerning the veteran's incompetency.  

As stated above, determinations relative to incompetency are 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the  
holding of incompetency.  In this case, the preponderance of 
the medical evidence does not support a determination of 
incompetency, and thus, the presumption in favor of  
competency must be applied. Cf.  Sanders v. Brown, 9 Vet.  
App. 525, 529 (1996) (a VA determination of incompetence must 
stand when only rebutted by lay evidence).  Under these 
circumstances, the Board concludes that the appellant is 
competent to manage his own affairs, including the 
disbursement of funds without limitation.  


ORDER

Restoration of competency status for VA benefit purposes is  
granted.  


____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


